DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on March 29, 2021, has been entered. All references to this application refer to the U.S. Patent Application Publication No. 2017/0140563 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-11, 13, 14, and 17-26 are are pending in this case. Claims 1, 17, and 22 were amended. Claim 12 was cancelled. Claims 1, 17, and 22 are the independent claims. Claims 1, 3-11, 13, 14, and 17-26 are rejected.


Claim Objections
The objections to claims 1 and 17 are withdrawn in view of the amendments.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 10, 13, 14, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0325671 A1, filed by Glass et al., on August 12, 2013, and published on December 5, 2013 (hereinafter Glass), in view of U.S. Statutory Invention Registration No. H1708, filed by Davidson et al., on November 26, 1991, and published on February 3, 1998 (hereinafter Davidson), further in view of U.S. Patent Application Publication No. 2013/02044739 A1, filed by .

With respect to independent claim 1, Glass discloses a method for providing a greeting product, comprising:
Interactively identifying, by a computer processor, a first profile for a presenter, the first profile comprising demographic information for the presenter; Glass discloses interactively identifying profiles for a sender and recipient (see Glass, paragraph 0052 [purchaser prompted to enter information identifying the purchaser and the recipient]).
The processor interactively identifying a second profile for a recipient, the second profile comprising demographic information for the recipient; Glass discloses interactively identifying profiles for a sender and recipient (see Glass, paragraph 0052, described supra).
Glass fails to expressly disclose the processor comparing the demographic information of the first profile to the demographic information of the second profile.
	However, Davidson teaches a method for generating customized greeting cards using sender and recipient profiles iteratively entered by the sender, in which the data of the sender is compared to the data of the recipient, and the results drive further questions or actions to be taken or how data is presented to the user (see Davidson, Figs. 3-8; see also, Davidson, col. 8, lines 44-55 [describing how the information is used to determine and compare the relationship between the sender and the recipient] and col. 9, lines 6-17 [describing how the answers to various questions could result in additional sublevel questions to further describe or clarify responses]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass and Davidson before him before the effective filing date of the claimed invention, to modify the 
	Glass, as modified by Davidson, further teaches the method comprising:
Receiving, at the processor, an indication of relationship between the presenter and the recipient; Davidson further teaches receiving an indication of a relationship between sender and recipient (see Davidson, Figs. 4-5; see also, Davidson, col. 8, line 57 – col. 9, line 5 [describing various question screens that include indication of relationship between sender and recipient]).
Receiving, at the processor, an indication of a commemoration type; Glass further teaches providing an ordered list of selectable options based on the profiles (see Glass, paragraphs 0051 [describing the user selecting the event or occasion] and 0137-0138 [describing the recipient information screen, and the prompts for the purchaser to enter information about both parties, including preferences which are used to suggest content]). Alternatively, Davidson further teaches receiving selection of the commemoration type (see Davidson, Fig. 3; see also, Davidson, col. 8, lines 31-43 [describing the GUI of Fig. 3 for selecting the commemoration type]).
Glass and Davidson fail to teach the processor determining culturally appropriate greeting product components for the recipient based on the comparison of demographic information of the first profile and the demographic information of the second profile, the relationship between the presenter and the recipient, and the commemoration type, and prioritizing greeting product options based on the presence of the culturally appropriate greeting card product components in the greeting product options. 

	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass, Davidson, and Friedman before him before the effective filing date of the claimed invention, to modify the method of Glass, as modified by Davidson, to incorporate using the comparison to determine an ordered and ranked set of culturally appropriate gift content recommendations as taught by Friedman. One would have been motivated to make such a combination because this provides a personalized gifting experience for both sender and receiver while ensuring the gift is appropriate for its intended audience, as taught by Friedman (see Friedman, paragraph 0006 [“Accordingly, there is a need for a new method of gift giving that is personalized, efficient, environmentally friendly, and pleasing to both the giver and the recipient.”]).
	Glass, as modified by Davidson and Friedman, further teaches 
The processor presenting the greeting product options in a prioritized order to the presenter via a graphic user interface…; Friedman further teaches presenting the recommended gift options to the user in a prioritized order (see Friedman, paragraph 0183 [the recommendation module prioritizes the specific items and their order of appearance within the display]; see also, Friedman, paragraphs 0175-0176, described supra). Additionally, Glass further teaches providing guidance instructions to help a user upload personalized content, and providing an interactive  supra).
Glass, Davidson, and Friedman fail to further teach presenting instructions to the presenter to guide the presenter in providing a culturally appropriate photograph for the greeting product options, and providing an interactive selection process for the greeting product options, wherein the interactive selection process makes real time suggestions to improve the greeting product options and provides a warning message if a culturally inappropriate greeting product option is chosen.
	However, Lewis teaches analyzing for inappropriate or offensive content to be included in a communication between sender and recipient and alerting the sender in real time if such content is detected, as well as providing suggestions for alternate or replacement content (see Lewis, Figs. 6-7; see also, Lewis, paragraphs 0011 [comparison module scans inputted content to determine if included content would be offensive to the recipient based on criteria within a recipient user’s profile, including an alert module to so indicate to the sender identifying the offending content], 0024-0025 [describing steps 105, 106, 108, 110, and 112 of the process of Fig. 1, where content considered offensive to the recipient is determined, tagged, highlighted, an explanation provided, and alternate content suggestions provided, prior to sending], 0027 [criteria parameters for offensive content include race, ethnicity, gender, special needs, English as a second language, relationships between sender/recipient, age, sexual orientation, political affiliation, skill levels, etc.], 0029 [in addition to alerts, suggestions for replacements], 0030 [content includes text, documents, graphics, pictures, etc.], 0042 [reviewing module checks content such as emails, documents, text, graphical content, etc.], 0054-0058 [describing an example flow for the alert module], 0064 [describing the presentation of the alert, such as a pop up], and 0065-0068 [describing how images are analyzed and compared against culture characteristics to 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass, Davidson, Friedman, and Lewis before him before the effective filing date of the claimed invention, to modify the method of Glass, as modified by Davidson and Friedman, to incorporate presenting an alert to the user indicating that the recipient of the content may find it offensive or inappropriate as taught by Lewis. One would have been motivated to make such a combination because this provides a warning that content in a non in-person communication may be misinterpreted and provide the sender with an opportunity to correct it prior to transmission, as taught by Lewis (see Lewis, paragraph 0003 [“Communication methods that are not in person, like electronic mail or text messages may be subject to misinterpretation because of differences in the culture and dialects of the sender and receiver and the means to convey emotion that one intends to communicate across are limited.”]).
	Glass, as modified by Davidson, Friedman, and Lewis, further teaches printing a hardcopy version of a selected greeting product or using a communication network to transmit a softcopy version of the selected greeting product to a selected destination. 
	Glass further teaches printable or softcopy versions of the final product to be sent to the recipient (see Glass, paragraph 0143 [describing the forms of the final product]). 

With respect to dependent claim 6, Glass, as modified by Davidson, Friedman, and Lewis, teaches the method of claim 1, as described above.
	Glass further teaches the method wherein the greeting product options are presented to the presenter including descriptions of each greeting product option. 

With respect to dependent claim 7, Glass, as modified by Davidson, Friedman, and Lewis, teaches the method of claim 6, as described above.
	Glass further teaches the method wherein the greeting product options are presented to the presenter including instructions on how to present the greeting product to the recipient. 
	Glass further teaches delivery instructions (see Glass, paragraph 0143, described supra, claim 1).
With respect to dependent claim 10, Glass, as modified by Davidson, Friedman, and Lewis, teaches the method of claim 1, as described above.
	Lewis further teaches the method wherein the processor prioritizing the greeting product options further comprises evaluating images supplied by the presenter or the recipient for inclusion in the greeting product options. 
	Lewis further teaches analyzing for inappropriate or offensive content to be included in a communication between sender and recipient and alerting the sender if such content is detected (see Lewis, Figs. 6-7; see also, Lewis, paragraphs 0011, 0024-0025, 0027, 0030, 0042, 0054-0058, and described supra, claim 1).

With respect to dependent claim 13, Glass, as modified by Davidson, Friedman, and Lewis, teaches the method of claim 1, as described above.
	Glass further teaches the method wherein the greeting product options comprise graphic overlays.
supra, claim 12).With respect to dependent claim 14, Glass, as modified by Davidson, Friedman, and Lewis, teaches the method of claim 6, as described above.
	Glass and Lewis further teach the method wherein the descriptions indicate when any one of the greeting product options includes a special case that could cause an extremely positive or negative emotional response from the recipient. 
	Glass further teaches providing guidance instructions for special occasions (see paragraphs 0051-0052, described supra, claim 1).
	Alternatively, Lewis teaches providing explanations to the sender of detected offensive content, explanations as to why such content may be considered offensive to the recipient, and providing alternate suggestions of content (see Lewis, Figs. 6-7; see also, Lewis, paragraphs 0011, 0024-0025, 0027, 0030, 0042, and 0054-0058, described supra, claim 1).With respect to independent claim 17, Glass discloses a method for providing greeting products sent by a presenter to a recipient, the method comprising: 
A computer processor interactively identifying a first profile, wherein the first profile corresponds to a profile for the presenter and comprises demographic information about the presenter; Glass discloses interactively identifying profiles for a sender, including demographic information about the sender (see Glass, paragraph 0052, described supra, claim 1).
The computer processor interactively identifying a second profile, wherein the second profile corresponds to a profile for the recipient and comprises demographic information about the recipient; Glass discloses interactively identifying profiles for a recipient, including demographic information about the recipient (see Glass, paragraph 0052, described supra, claim 1).
Although Glass discloses commemoration type events (holidays, birthdays, etc.), Glass fails to expressly disclose the computer processor receiving from the presenter an indication of intent for a greeting product. 
	However, Davidson teaches an emotional style of card (e.g., humorous, offbeat, traditional, juvenile, etc.) (see Davidson, Fig. 6; see also, Davidson, col. 8, line 57 – col. 9, line 5, described supra, claim 1). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass and Davidson before him before the effective filing date of the claimed invention, to modify the method of Glass to incorporate allowing the sender to select a style for the card as taught by Davidson. One would have been motivated to make such a combination because this provides a user with highly customizable options, as taught by Davidson (see Davidson, col. 2, lines 38-40, described supra, claim 1).
Glass and Davidson fail to further teach the computer processor determining culturally appropriate greeting production components for the recipient based on the first profile and demographic information in the second profile, the relationship between the presenter and recipient, and the indication of intent for the greeting product. 
	However, Friedman teaches using psychographic profiling of senders and recipients to present a ranked and ordered listing of culturally appropriate gift products based on a comparison of the presenter and the recipient profiles, including the event, and the relationship between the two parties (see Friedman, paragraphs 0113 and 0175-0176, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass, Davidson, and Friedman before him before the effective filing date of the claimed invention, to modify the method of Glass, as modified by Davidson, to incorporate using the comparison to determine supra, claim 1).
	Glass, as modified by Davidson and Friedman, further teaches
The computer processor assembling renderings of greeting product options containing the culturally appropriate greeting product components to create a preliminary set of virtual greeting products; Glass further teaches generating a set of products that match the sender’s inputs (see Glass, paragraphs 0051 and 0137-0138, described supra, claim 1). Additionally, Davidson further teaches presenting options based on the received responses (see Davidson, col. 8, lines 44-55 and col. 9, lines 6-17, described supra, claim 1). Friedman further teaches presenting culturally appropriate recommendations based on the psychographic comparison data (See Friedman, paragraphs 0113, 0175-0176, and 183, described supra, claim 1)
Using the computer processor to provide an interactive selection process for the preliminary set of virtual greeting products…; Glass further teaches selecting one of the products by a user (see Glass, paragraphs 0137-0138, described supra, claim 1).
Glass, Davidson, and Friedman, fail to further teach wherein the interactive selection process provides a warning message if a culturally inappropriate greeting product option is chosen.
	However, Lewis teaches analyzing for inappropriate or offensive content to be included in a communication between sender and recipient and alerting the sender if such content is detected, which includes analyzing image content (see Lewis, Figs. 6-7; see also, Lewis, paragraphs 0011, 0024-0025, 0027, 0029, 0030, 0042, 0054-0058, and 0065-0068, described supra, claim 1). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass, Davidson, Friedman, and Lewis before him before the effective filing date of the claimed supra, claim 1).
	Glass, as modified by Davison, Friedman, and Lewis, further teaches
Using the computer processor to present instructions to the presenter to guide the presenter in providing a culturally appropriate photograph to be incorporated into the preliminary set of virtual greeting products, and to make real time suggestions on improving the preliminary set of virtual greeting products; Glass further teaches providing guidance instructions to help a user upload personalized content, including photographs (see Glass, paragraphs 0068 and 0137-0138, described supra, claim 1). Additionally, Lewis further teaches analyzing for inappropriate or offensive content to be included in a communication between sender and recipient and alerting the sender if such content is detected, including image analysis (see Lewis, Figs. 6-7; see also, Lewis, paragraphs 0011, 0024-0025, 0027, 0029, 0030, 0042, 0054-0058, and 0065-0068, described supra, claim 1).
The computer processor receiving a selection from the presenter of one of the preliminary set of virtual greeting products incorporating the culturally appropriate photograph; Glass further teaches providing an interactive product selection process to allow a user to select a final product, which incorporates the culturally appropriate photograph (see Glass, paragraphs 0068 and 0137-0138, described supra, claim 1).
Printing a hardcopy version of a selected virtual greeting product or using a communication network to transmit a softcopy version of the selected virtual greeting product to a selected destination; Glass further teaches printable or softcopy versions of the final product to be sent to the recipient (see Glass, paragraph 0143, described supra, claim 1). 

With respect to dependent claim 18, Glass, as modified by Davison, Friedman, and Lewis, teaches the method of claim 17, as described above.
	Glass and Lewis further teach the method wherein the computer processor provides interactive explanations of positive and negative significance and implications of the greeting product components in the preliminary set of virtual greeting products. 	Glass further teaches providing descriptions of elements to the users (see Glass, paragraph 0083 described supra, claim 6). 
	Additionally, Lewis teaches providing explanations to the sender of detected offensive content, explanations as to why such content may be considered offensive to the recipient, and providing alternate suggestions of content (see Lewis, Figs. 6-7; see also, Lewis, paragraphs 0011, 0024-0025, 0027, 0030, 0042, and 0054-0058, described supra, claim 1).
With respect to dependent claim 19, Glass, as modified by Davison, Friedman, and Lewis, teaches the method of claim 17, as described above.
	Friedman further teaches the method further comprising the computer processor ordering the preliminary set of virtual greeting products in a prioritized list based on the first profile and the second profile.
	Friedman further teaches presenting the recommended gift options to the user in a prioritized order (see Friedman, paragraphs 0175-0176 and 0183, described supra, claim 1).

dependent claim 20, Glass, as modified by Davison, Friedman, and Lewis, teaches the method of claim 17, as described above.
	Friedman further teaches the method wherein the first profile and the second profile are based off of presenter and recipient responses to a particular sequence of questions based on previously provided profiled information. 	Friedman further teaches creating profiles through a series of interactive questions which are stored for later use (see Friedman, paragraphs 0177-0182 [describing the types of categories used by the recommendation engine, including questions others answered and questions answered by me]).
With respect to dependent claim 21, Glass, as modified by Davison, Friedman, and Lewis, teaches the method of claim 17, as described above.
	Friedman further teaches the method, further comprising the computer processor receiving a set of rules regarding social mores for the recipient and generating the greeting product components based on the set of rules regarding social mores for the recipient.
	Friedman further teaches receiving a set of rules regarding cultural affinity (see Friedman, paragraph 0113, described supra, claim 1).
Independent claim 22, and its respective dependent claims 23-26,  recite a cross culture greeting product system for providing a culturally appropriate greeting product sent by a presenter to a recipient, the system comprising a computer processor and a printing device to perform the method of independent claim 17, and its respective dependent claims 18-21. Accordingly, independent claim 22, and its respective dependent claims 23-26, are rejected under the same rationales used to reject independent claim 17, and its respective dependent claims 18-21, which are incorporated herein.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Glass, in view of Davidson, further in view of Friedman, further in view of Lewis, further in view of U.S. Patent Application Publication No. 2001/0021914 A1, filed by Jacobi et al., on May 7, 2001, and published on September 13, 2001 (hereinafter Jacobi).

With respect to dependent claim 3, Glass, as modified by Davidson, Friedman, and Lewis, teaches the method of claim 1, as described above.
Glass, Davidson, Friedman, and Lewis fail to further teach the method wherein presenting the greeting product options via a graphic user interface includes a "more like this" capability. 
	However, Jacobi teaches a recommendation engine that presents the user with a link or button to allow the user to review items similar to those items in the user’s profile, previously viewed or purchased, or currently in the user’s shopping cart, where the similar products are selected, ordered, and ranked based on a commonality index (see Jacobi, paragraphs 0035 [describing how items are mapped to other (similar) items], 0039-0040 [using the current shopping cart as a base point to produce similar items that are highly correlated to the current interests of the user], and 0058 [describing the how the commonality index is generated for two items]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass, Davidson, Friedman, Lewis, and Jacobi before him before the effective filing date of the claimed invention, to modify the method of Glass, as modified by Davidson, Friedman, and Lewis, to incorporate a recommendation engine as taught by Jacobi in order to present similar products. One would have been motivated to make such a combination because this provides a user with highly correlated recommendations to the current interests, as taught by Jacobi (see Jacobi, paragraphs 0039-0040, described supra).

dependent claim 4, Glass, as modified by Davidson, Friedman, Lewis, and Jacobi, teaches the method of claim 3, as described above.
	Jacobi further teaches the method wherein the "more like this" capability comprises a new set of greeting product options using greeting product components similar to greeting product components in the greeting product options presented to the presenter. 
	Jacobi further teaches that the recommendations are similar to the currently viewed products and are presented as groups or lists of similar products (see Jacobi, paragraphs 0035, 0039-0040, and 0058, described supra, claim 3).With respect to dependent claim 5, Glass, as modified by Davidson, Friedman, Lewis, and Jacobi, teaches the method of claim 4, as described above.
	Glass further teaches the method wherein the greeting product options are presented to the presenter including descriptions of each greeting product option. 
	Glass further teaches providing descriptions of elements to the users (see Glass, paragraph 0083, described supra, claim 6).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Glass, in view of Davidson, further in view of Friedman, further in view of Lewis, further in view of U.S. Patent No. 5,426,583, issued to Mendibil on June 20, 1995, and filed on January 27, 1994 (hereinafter Mendibil).

With respect to dependent claim 8, Glass, as modified by Davidson, Friedman, and Lewis, teaches the method of claim 1, as described above.
further comprising the processor translating a user provided phrase in a first selected language and searching for an idiomatic phrase conveying the same sentiment in a second selected language. 
	However, Mendibil teaches translating a user phrase from a first language to a target language, including idiomatic expressions (see Mendibil, col. 6, lines 18-45 [describing the translation methodology using source and target dictionaries, including idiomatic specific dictionaries, specifically for the purpose of ensuring that idioms are properly translated given their inherent difficulties]).	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass, Davidson, Friedman, Lewis, and Mendibil before him before the effective filing date of the claimed invention, to modify the method of Glass, as modified by Davidson, Friedman, and Lewis, to incorporate translation functionality as taught by Mendibil. One would have been motivated to make such a combination because this provides efficient and accurate translation of idioms, as taught by Mendibil (see Mendibil, col. 6, lines 18-45, described supra).
With respect to dependent claim 9, Glass, as modified by Davidson, Friedman, Lewis, and Mendibil, teaches the method of claim 8, as described above.
	Mendibil further teaches the method, further comprising the processor providing the idiomatic phrase conveying the same sentiment in the second language based on the translation of the user provided phrase, the comparison of demographic information of the first profile and the demographic information of the second profile, the relationship between the presenter and the recipient, and the commemoration type. 
	Mendibil further teaches translation from a first language to a target language based on user selections or preferences (see Mendibil, col. 6, lines 18-45, described supra.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glass, in view of Davidson, further in view of Friedman, further in view of Lewis, further in view of U.S. Patent Application Publication No. 2015/0023552 A1, filed by Rosen on March 4, 2014, and published on January 22, 2015 (hereinafter Rosen).

With respect to dependent claim 11, Glass, as modified by Davidson, Friedman, and Lewis, teaches the method of claim 10, as described above.
Although Lewis teaches analyzing images for offensive content (see Lewis, paragraphs 0030 and 0042, described supra, claim 1), Glass, Davidson, Friedman, and Lewis fail to further teach the method wherein evaluating the images comprises using an algorithm selected from the group consisting of: face detection, pose recognition, expression recognition, gender recognition, age estimation, and skin detection. 	However, Rosen teaches image analysis based on algorithms that determine skin detection, face (and other body part) detection, etc., in order to determine if an image is appropriate for given purpose (see Rosen, Figs. 2A-B, and 3-6; see also, Rosen, paragraphs 0012 [using heuristics based on anthropometry to determine image safety with low false alarm rates], 0015 [images that may be offensive to intended audiences such as young age, geography, or other demographic element], 0019-0020 [describing in general how to determine skin content within an image based on a skin model], 0037 [face detection, or other body part detection, within an image], 0039-0040 [detect face profile or face straight on, detecting facial features based on eyes, nose, mouth, etc.], 0042 [determination of key body areas], 0049 [determining safety based on skin determination for each key body area], and 0060 [describing sample results and uses of the analysis]).	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Glass, Davidson, Friedman, Lewis, and Rosen before him before the effective filing date of the claimed 

Response to Arguments
Applicants’ arguments filed March 29, 2021, have been fully considered but they are not persuasive.

	Applicants argue that the rejections of record fail to teach or suggest the claimed invention (see RCE Remarks, pages 8-11). The Examiner respectfully disagrees.

	Applicants’ arguments appear to argue against the teachings of the references individually. Specifically, when discussing Friedman and Lewis, Applicants describe the teachings of the references, but then conclude that the references have a different focus or are configured to perform aspects of the Applicants’ invention. (see RCE Remarks, page 9 [“The focus of Friedman, however, is on generating such psychographic profile by aggregating input about an individual from a large group of respondents… The system in Lewis, however, does not create any complete product, but is simply configured to correct individual items within the contents created by the sender.”]). Such an argument is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Instead, the teachings of the secondary, et al., references are used to modify the primary reference to teach or suggest the claimed invention. So, while the focus of Friedman may be about generating a psychographic profile from a large group of respondents, it would have suggested to one of ordinary skill to modify Glass to incorporate psychographics into its profiling system in order to compare the profiles of senders and recipients. Similarly, while Applicants argue that Lewis does not create a complete product, it does not need to because it is not relied upon for those teachings. Glass provides the teachings of providing a complete product. Instead, the teachings of Lewis would have suggested to one of ordinary skill to modify Glass to examine the product for inappropriate content prior to finalizing, and if so, warn the user, explaining why the content is inappropriate, and provide suggestions for alternate content in real time. 
	Applicants’ further argue that the combination of references fails to tech providing instructions to guide the user in providing a culturally appropriate photograph. This is directed to some newly inserted language in the independent claims. However, the rejections have been augmented with additional cites to Lewis which are specifically directed to image analysis and determining if the image is culturally appropriate, and if not, explaining why it is not, providing suggestions for alternative image content. (see Lewis, paragraphs 0065-0068). 
	Applicants further argue that the rejections fail to teach making “real time suggestions on improving the photograph when captured live.” (RCE Remarks, page 9) (emphasis added). The emphasized language does not appear in the independent claims. Instead, the independent claims describe providing real time suggestions for “improving the greeting product option” and receiving a “selection…of one of the greeting product options.” None of the claims recite analyzing a live image capturing event. Dependent claim 11 recites aspect of image that might be of use during live image capture, such as using one or more of face detection, pose recognition, expression recognition, gender recognition, age estimation, and skin detection. But, this does not claim live image capture, and furthermore, these features are taught as described above by Rosen, which analyzes skin detection, face/body part detection, etc., to determine if the image is appropriate. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Accordingly, the claims are rejected as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 9,405,741 B1 (Recognizing and identifying inappropriate content in an output, and making suggestions of alternatives to the sender; system can be localized for language and cultural features).
U.S. Patent Application Publication No. 2002/0072952 A1 (Collecting audio and visual user reactions to content in order to create a repository of reactions to use in future projects to ensure that future products are inoffensive).
U.S. Patent Application Publication No. 2002/0116629 A1 (analysis requested content to determine the amount of objectionable material it contains, and if it exceeds a threshold, it is sequestered for further analysis before being provided or discarded).
U.S. Patent Application Publication No. 2012/0054284 A1 (Using cultural rules to check message content; highlights, warns, and suggests alternatives if objectionable content is discovered).
U.S. Patent Application Publication No. 2016/0162576 A1 (Classifying content to determine appropriateness).
U.S. Patent Application Publication No. 2017/0046334 A1 (Analyzing communications for a multicultural audience and determining that the content is appropriate for all recipients).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173